       Case 1:19-cv-07560-ER-SDA Document 29 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Lin Kwok Keung,                                                          4/29/2020

                                Plaintiff,
                                                          1:19-cv-07560 (ER) (SDA)
                    -against-
                                                          ORDER
 Amano Sushi, Inc., et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference held with the parties today, and for the reasons stated

on the record, IT IS HEREBY ORDERED, that:

           1. No later than Monday, May 4, 2020, Defendant 50 Eldridge LLC shall provide to

               Plaintiff the name and address of the tenant of the real property located at 50

               Eldridge Street, New York, New York; and

           2. No later than Monday, May 11, 2020, Plaintiff shall file an amended complaint.

SO ORDERED.

DATED:         New York, New York
               April 29, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
